DETAILED ACTION
This office action is in response to amendment filed on 01/15/2021.
Claims 1-20 are pending of which claims 1, 8, 15 and 18 are independent claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with  a physical orientation of a base station antenna of the base station is changed by a motor coupled to the base station antenna and a direction of beam of the base station antenna is physically changed in a state where the beam fixed to front in the beam sweeping.
.


Claims 1-7 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…receiving each reference signal transmitted from a plurality of terminals through at least one beam based on beam sweeping, wherein a physical orientation of a base station antenna of the base station is changed by a motor coupled to the base station antenna and a direction of beam of the base station antenna is physically changed in a state where the beam fixed to front in the beam sweeping; identifying each angle between the base station and each of the plurality of terminals based on the each reference signal for each of the at least one beam; as specified in claim 1. 

Claims 8-14 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 8,    “…receive each reference signal transmitted from a plurality of terminals through at least one beam based on beam sweeping, wherein a physical orientation of a base station antenna of the base station is changed by a motor coupled to the base station antenna and a direction of beam of the base station antenna is physically changed in a state where the beam fixed to front in the beam sweeping, identify each angle between the base station and each the plurality of  terminals based on the each reference signal for each of the at least one beam, determine an antenna orientation of a base station antenna of the base station based on at least one of the each angle, each traffic amount of the plurality of terminals or a subscriber level of each user of the plurality of terminals, and adjust a physical orientation of the base station antenna using the motor as specified in claim 8.  


Claim 15-17 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 15,    “… transmitting a reference signal to a base station through at least one beam based on beam sweeping; receiving, from the base station, information for adjusting to an antenna orientation of a terminal antenna of the terminal in response to the reference signal for each of the at least one beam; and adjusting a physical orientation of the terminal antenna to the antenna orientation based on the received information using a motor coupled to the terminal antenna” as specified in claim 15. 

Claim 18-20 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 18,    “… transmit a reference signal to a base station through at least one beam based on beam sweeping, receive, from the base station, information for adjusting to an antenna orientation of a terminal antenna of the terminal in response to adjust a physical orientation of the terminal antenna to the antenna orientation based on the received information using a motor coupled to the terminal antenna” as specified in claim 18. 


The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Deng (US Pub. No. 20190104549) discloses a UE may receive a reference signal to inform the eNB beamforming capability of the UE. However the disclosure of  Deng taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with receiving each reference signal transmitted from a plurality of terminals through at least one beam based on beam sweeping, wherein a physical orientation of a base station antenna of the base station is changed by a motor coupled to the base station antenna and a direction of beam of the base station antenna is physically changed in a state where the beam fixed to front in the beam sweeping; identifying each angle between the base station and each of the plurality of terminals based on the each reference signal for each of the at least one beam; determining an antenna orientation of a base station antenna of the base station based on at least one of the each angle, each traffic amount of the plurality of terminals or a subscriber level of each user of the plurality of terminals; and adjusting a physical orientation of the base station antenna using the motor according to the antenna orientation of the base station antenna, wherein a direction of beam of the base station antenna is physically changed in a state where the beam fixed to the front as 



Abramov (US Pub.  20070103377) discloses directional spiral antenna with a step motor. However the disclosure of  Abramov taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  with receive each reference signal transmitted from a plurality of terminals through at least one beam based on beam sweeping, wherein a physical orientation of a base station antenna of the base station is changed by a motor coupled to the base station antenna and a direction of beam of the base station antenna is physically changed in a state where the beam fixed to front in the beam sweeping, identify each angle between the base station and each the plurality of  terminals based on the each reference signal for each of the at least one beam, determine an antenna orientation of a base station antenna of the base station based on at least one of the each angle, each traffic amount of the plurality of terminals or a subscriber level of each user of the plurality of terminals, and adjust a physical orientation of the base station antenna using the motor according to the antenna orientation of the base station antenna, wherein a direction of beam of the base station antenna is physically changed in a state where the beam fixed to the front as claimed in claims 1, 8, 15 and 18 in combination with other limitations recited as specified in claims 1, 8, 15 and 18.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477